Citation Nr: 1638383	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-08 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right foot condition, to include residuals of a right foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran has verified active duty service from March 1982 to March 1985.    

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal of an October 2010 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana in which the RO denied the Veteran's claim of entitlement to service connection for a right foot condition.  The Veteran appealed the denial of his service connection claim to the Board.  

The Veteran testified from the RO at a hearing before the undersigned Veteran's Law Judge in June 2016, via videoconference technology.  The transcript of that hearing has been associated with the claims file.  

For the record, this appeal was processed using the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.


FINDINGS OF FACT

1.  The Veteran currently has a right foot condition manifested by pain, numbness, post-operative Morton's neuroma and hammertoes.  
 
2.  The Veteran's service treatment records document that the Veteran injured his right foot in service and was diagnosed with a right foot strain with contusion.  

3.  The more probative and persuasive evidence of record is against finding that the Veteran's right foot condition is related to service or with any incident, injury or disease of service origin.


CONCLUSION OF LAW

A right foot condition, to include residuals of a right foot injury, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim of entitlement to service connection for a right foot condition.  In this respect, the Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a letter sent to the Veteran in April 2010 advised him as to what information or evidence was necessary to substantiate his service connection claim, his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines disability ratings and effective dates.  The April 2010 VCAA letter was sent prior to the rating decision in October 2010.  Therefore, VA fulfilled its duty to notify. 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records ("STRs") and pertinent treatment records; and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue on appeal has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs and post-service VA treatment records have been added to the record.  The Veteran's VBMS and Virtual VA records have also been reviewed.  

The Veteran was also given the opportunity to testify before the Board in support of his claim.  A transcript of his June 2016 hearing has been associated with the claims file.  This transcript reveals that the undersigned discussed the issue that was to be addressed at the hearing.  The undersigned focused on what was needed to substantiate the Veteran's claim and sought to identify any further evidence that might be available to support the claim.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).  

Lastly, the Veteran was afforded two VA medical examinations in relation to his foot claim in September 2010 and December 2015; and another VA medical opinion was associated with the claims file in late December 2015.  The Board finds that the December 24, 2015 medical opinion pertaining to the Veteran's claim is adequate because it is based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his claim.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

Service connection for a right foot condition 

The Veteran contends that he has developed a right foot condition as a result of an injury to his right foot that occurred during service.  In this regard, the Veteran testified that he has nerve pain and numbness in his right foot that he associates with his accident in service when a slate table fell on his foot.  June 2016 BVA hearing transcript, pgs. 3-5.  He testified that his doctor also thought that he developed a hammertoe of the right foot as a result of his wearing combat boots.  Id., p. 6.  While the Veteran has implied that he has experienced right foot symptomatology on-and-off since service, he reported that his right foot symptomatology had gotten much worse during the previous seven years or so (i.e., since approximately 1999).  Id., pgs. 8-9.  He indicated that when he exited service, he reported to his service providers his right foot condition.  Id., p. 9.    

For reasons set forth below, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38. U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38. U.S.C.A. § 11102; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163 (Fed Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).
 
Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  For the record, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Foot strains, Morton's neuroma and hammertoes are not listed as chronic diseases in 38 C.F.R. § 3.309(a).   
 
When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In regards to the Veteran's post-service right foot condition, VA medical records contained in the claims file dated from September 2010 to December 2015 reveal that the Veteran was seen in November 2010 for a diabetic foot assessment after recently being diagnosed with diabetes mellitus.  At that time, the Veteran reported a burning sensation in his right foot that went up to his knee and hip.  He reported experiencing pain in his right foot for 20 years; and indicated that he was involved in an accident in service where a pool table was dropped on his right foot.  He stated that he was treated with a cast for three weeks; and that no x-rays of his foot were taken at the time of the accident.  He also indicated that his foot hurt off-and-on ever since.  He was assessed with pes cavus, claw toes, neuroma and type 2 diabetes.  See October 2010 and November 2010 VA medical records.  Thereafter, it appears the Veteran had abnormal diabetic foot examinations in November 2010 and September 2011.  December 2011 and March 2012 records reveal x-rays that showed hammertoes and long end metatarsal.  The Veteran was diagnosed with capsulitis of the right foot at that time.  While being seen for a consultation for neuroma and hammertoes, the Veteran was diagnosed with neuroma of the 2nd and 3rd IMS, capsulitis of the right foot and bilateral hammertoe.  Thereafter, a treatment record dated in September 2012 reveals that the Veteran was seen in podiatry as a follow-up on neuroma and hammertoes, at which time he again reported injuring his foot/toes 20 years before and that it (his foot and toes) had hurt on and off since the injury.  Records dated in April 2013 note that the Veteran had a neuroma excision with a follow-up that "feels hard place-still has issues with it" diagnosed with scar formation right 2nd interspace, inflammation of 2nd MTPJ.
 
Thus, VA treatment records in the claims file reflect treatment for ailments primarily related to the Veteran's diabetes mellitus, as well as complaints and treatment for the Veteran's right foot condition.  However, while these records reference right foot treatment and complaints, none of the Veteran's medical providers address the etiology of the Veteran's right foot condition or relate it to his injury in service or the wearing of combat boots.  

A review of the Veteran's service treatment records shows that the Veteran dropped a table on his right foot in early October 1982.  He was diagnosed with a right foot strain.  His foot was subsequently placed in a cast.  X-rays noted as negative fracture.  The Veteran was assessed at that time with probable soft tissue and bone contusion of the dorsal aspect of the right foot.  In late October 1982, the Veteran's cast was removed; and he was assessed with a negative examination.  Throughout the remainder of the Veteran's service, his treatment records are silent for a right foot condition.  At the time of his February 1985 separation examination, a physical examination of the Veteran's feet was marked as being normal; and the Veteran marked the box "no" in the report of medical history portion of his examination when asked if he experienced foot trouble.    

Turning to the nexus element, the Veteran was initially provided with a VA examination in September 2010.  At that time, he reported complaints of pain, weakness, fatigability, stiffness, swelling and heat.  The examiner noted that tenderness to the right foot was also present.  The Veteran's gait was reported to be normal, as were x-rays.  The Veteran was ultimately diagnosed with a right foot strain.  The examiner opined that he did not see any verifiable connection between the Veteran's injury in service and his current right foot complaints.  He indicated that the Veteran's callosities and hammertoes were incidental findings. 

After additional records were associated with the claims file, the Veteran was afforded a second VA examination on December 11, 2015.  The examiner conducted an in-person examination.  He diagnosed the Veteran with a "right foot injury" with a diagnosis date of 1982.  In terms of medical history, the examiner reported that the Veteran injured his right foot "while running" and that he "caught it on a rock."  The Veteran reported to the examiner that he was treated with a cast; but that his foot stayed swelled after the cast was removed.  The Veteran also reported that he had a neuroma removed three years prior to the examination.  On physical examination, the Veteran was found to have pain in both the right and the left foot; and functional loss related to both feet during flare-ups.  X-ray imaging revealed no evidence of degenerative or traumatic arthritis.  However, there was minimal evidence of os calcis spurring.  The examiner ultimately opined that the Veteran's "right foot injury" was related to service.  In doing so, he indicated that the Veteran's statements were credible and consistent with his examination and his service treatment records.  The examiner also found the Veteran's condition to be chronic.  He stated that his opinion was based on a review of the medical records and his clinical experience and expertise.

In light of the conflicting medical evidence of record, especially the conflicting history and findings set forth in the December 11, 2015 examination report, the RO sought a medical opinion based upon a review of all of the available evidence of record to address the question of whether the Veteran's current right foot symptoms/diagnosis are related to his 1982 in-service injury or to his hammertoe, diabetes or neuroma.  In a December 24, 2015 medical opinion, a VA examiner opined that it was less likely as not that this Veteran's current right foot symptoms/diagnosis are related to a 1982 right foot injury, but were rather related to the Veteran's post-operation for Morton's neuroma, hammertoes and diabetes mellitus.  The examiner stated that her review of the records revealed that the Veteran suffered from a right foot strain and contusion after dropping a table on his right foot while in service.  She stated that his subsequent report of medical examination and medical history form were negative for a foot condition or symptoms. Additionally, the Veteran's 2015 right foot x-rays were negative for any degenerative changes.  In regards to the Veteran's service records, the examiner reported that typical strains and contusions resolve in about 4 to 8 weeks with proper treatment.  In the Veteran's case, his right foot was put into a cast.  After his cast was removed, his follow-up medical examination was negative, indicating that it had properly healed.   

In addition, the examiner noted that the Veteran's current, post-service symptomatology included pain with climbing stairs and long distance walking.  Podiatry records that were reviewed noted pain around surgery of Morton's neuroma.  She stated that Morton's neuroma risk factors include foot deformities; and that people who have bunions, hammertoes, high arches or flatfeet are at higher risk of developing Morton's neuroma.  She found that in this case, these conditions would not be related to the Veteran's right foot strain that occurred in 1982.  She additionally stated that hammertoes are an acquired condition that can be due to cramped shoes, high arches, and nerve injuries such as with diabetes or trauma where you jam or break that toe; and that a foot contusion/strain from 1982 would not result in the development of hammer toes.  Lastly, the examiner stated that diabetic foot pain would not be due to a foot strain or contusion from 1982.  All three of the above-referenced non-service connected current foot conditions could contribute to foot pain with walking or climbing stairs.

After reviewing all of the evidence of record, the Board finds the December 24, 2015 VA medical opinion to be more persuasive and credible than the other medical evidence of record.  The December 24, 2015 medical opinion cited to the Veteran's records that were reviewed and taken into consideration in formulating the ultimate medical opinion and was based upon information documented to have occurred during the Veteran's period of service rather than reliance solely upon the Veteran's subjective recollections.  For example, although the Veteran reported to the December 11, 2015 examiner that he hurt his foot while running when he caught it on a rock, the December 24, 2015 examiner based her medical opinion upon the service records in the claims file that document a right foot injury as a result of a table falling on the Veteran's foot, without any mention in the records (service or post-service) of a right foot injury involving a fall.  The December 24, 2015 examiner also addressed the Veteran's current right foot symptomatology involving Morton's neuroma, hammertoes and pain and the origins of these symptoms, opinions not specifically provided in the other medical opinions on file.  

The Board notes that although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit ("Federal Circuit") drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007).  

In this case, the Veteran is not competent to identify the medical condition of residuals of a right foot strain or the origins of conditions such as Morton's neuroma or hammertoes or opine that these conditions are related to any specific incident he had in service.  His current condition is one that is diagnosed by medical clinicians, who conduct physical examinations and take x-rays to determine whether or not a person has residuals of a prior injury, based upon symptomatology reported by the patient.  

Thus, while the Veteran currently has right foot Morton's neuroma and hammertoes, there is no favorable persuasive nexus evidence linking his right foot condition to his period of service.  In this regard, the Board observes that during the Veteran's June 2016 Board hearing, the undersigned, the Veteran's representative and the Veteran discussed the possibility of the Veteran obtaining a statement from one of his medical providers that addressed any potential relationship between the Veteran's current right foot conditions and his military service.  See June 2016 BVA hearing transcript, pgs. 10-12.  As of the date of this opinion, no such evidence has been added to the claims file.  

Therefore, based upon the current evidence of record, the Board finds that the more competent and credible evidence indicates that there is no relationship between the Veteran's right foot condition and any incident in service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's right foot condition claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right foot condition, to include residuals of a right foot injury, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


